DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr et al. [US 20080038512] in view of Koji et al. [JP-H05-043420-U].
As to claim 1 Burr discloses A composite wiring comprising 
a plurality of pieces of wiring, functional elements 5, 5’ as copper wire [0057, fig. 2, 4a, 4b], accommodated and gathered together within an elastic sheath, the wires 5, 5’ embedded within a stretch laminate 55 [0074, fig. 7A], 
wherein at least one of the pieces of wiring is elastic wiring comprising an elastic tube, a conductor wire arranged within the tube, the functional elements 5 are insulated elastic wires, [0043, 0057] wherein the insulator reads on the claimed elastic tube, thereby allowing extension of the conductor wire in a lengthwise direction of the conductor wire, the functional element, that includes the insulation, is stretchable, [0044] and extend lengthwise, [0047], and 
fixing portions, folded over portions 100, [0074, fig. 7A, 7B], for fixing the conductor wire and the tube at both ends of the tube in the lengthwise direction thereof, [0074, 0075] the portions provide clamping of the laminate, which includes the wires, wherein
the length of the conductor wire between the fixing portions when the tube is in an unextended state being longer than the length of the tube between the fixing portions, [0063] extended length is 150% of unextended length, and
the fixing portion includes a male member, [fig. 7B, 0075] a bolt 130 that passes through a second clamping portion 120, having a first flat plate portion, [fig. 7B, 0075] the second portion has a flat portion where it contacts the folded portion, and a female member, [fig. 7B, 0075] a first portion 110 is provided with a pair of threaded holes, which reads on the claimed a female member, having a second flat plate portion facing the first flat plate portion, [fig. 7B] both the first and second portions are flat at the contacting face, the both ends of the conductor wire and the tube are caulked by the first flat plate portion and the second flat plate portion by fitting the male member and the female member, [fig. 7B, 0075] the two portions of the clamping means 120 and 110, represented in cross-section, are completely engaged by means of the threaded bolts and provide a tight clamping of the folded over portion of laminate 55.
Burr fails to disclose wherein the conductor wiring having slack in the tube.
Koji teaches a curl cord 1 with a curl cord cover 2, [fig. 1a, 1b] made of natural elastic rubber that stretches with the cord, [0015]; wherein the curl cord extends lengthwise extending both the cover and the cord, [0015]; wherein the cord is show to have slack inside the cover, as shown in [fig. 1a], and the slack is beginning to be removed as the cord is extended lengthwise, as shown in [fig. 1b].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Burr with that if Koji so that the cord can be formed with a wiring that is not elastic by making the wire curl inside an elastic cover.

As to claim 2. Burr discloses A capacitance sensor formed from a composite wiring, [0042] capacitive sensing function included in the functional elements comprising
wherein two pieces of elastic wiring are accommodated in the sheath as the wiring, two wires 5 and 5’ [fig. 7A]; 
wherein the rest of the limitations are rejected using the same prior art and reasoning as to that of claim 1.

As to claim 4 Burr discloses A wiring for incorporation into an element formed from a composite wiring comprising 
wherein pieces of wiring are connected to each other via a notifying means or a measuring means in the sheath, [0042] sensorial function incorporated in the wires, reads on the claimed measuring means;
wherein the rest of the limitations are rejected using the same prior art and reasoning as to that of claim 1.

As to claim 5 Burr discloses A garment to which a composite wiring is fixed, [0044] incorporated in s garment, the composite wiring comprising 
wherein the rest of the limitations are rejected using the same prior art and reasoning as to that of claim 1.

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr in view of Koji, further in view of Sagalovich [US 20140100469].
As to claim 3 Burr discloses A cable formed from a composite wiring comprising 
wherein the rest of the limitations are rejected using the same prior art and reasoning as to that of claim 1.
The combination of Burr and Koji fails to disclose that he cable is multiplexing cable.
Sagalovich teaches a sensor vest system for patient monitoring with a plurality of valves 62 wherein a single control wire is directed from a controller 50 to each of the valves through a multiplexer, [0032], as such the single control wire is carrying a multiplexed signal from the controller 50.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Burr and Koji with that of Sagalovich so that the two-wire stretchable conductor wire of Burr can be used to communicate with a plurality of devices on the garment.

As to claim 6 the combination of Burr and Koji fails to disclose The garment according to claim 5, further comprising a transmitter connected to one end of the composite wiring.
Sagalovich teaches a sensor vest system for patient monitoring with a plurality of valves 62 wherein a single control wire is directed from a controller 50 to each of the valves through a multiplexer, [0032]; wherein the controller comprises a transmitter 88, [0050].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Burr and Koji with that of Sagalovich so that the data from sensors and other devices on the garment can be communicated to a remote processor.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Argument 1: None of Burr, Koji, and Sagalovich teaches or suggests the structural feature set forth in the pending claims.
Response 1: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Office Action has been amended to address the newly added limitation of the independent claims as detailed above in the rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688